DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the PE and Out outputs" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, “PE and out” is unclear, since it is unclear as to what kind of outputs they are.
 In claims 2 and 3 it is unclear if the transducer and ADC are part of the claimed invention. 
In claim 3 as recited, it is unclear what ADC stands for and the examiner suggest using the actual name of the element and including the acronym in parenthesis.  
Claims 9 and 19, claim that “the source output selector is not connected”. The recitation as recited renders the entire claim unclear because it raises questions such as: if the source output selector is not connected then how is it part of the claimed device and what is the purpose of the source output selector and what is it not connected to, the control unit or the capacitor bank or both?
In claim 10, it is unclear if the optical decoupling stage is part of the claimed invention.
In claim 11, it is unclear if the I/O interface is part of the claimed invention.
In claim 11 as recited, it is unclear what I/O stands for and the examiner suggest using the actual name of the element and including the acronym in parenthesis.  
Claim 16 recites the limitation "the computing circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 20 recites the limitation "the PE’ and Out’ signals" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14 and 20, “PE’ and Out’” is unclear, since it is unclear as to what kind of signals they are.
 The dependent claims inherit the deficiencies. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


















Claims 1-5, 10-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovic et al (U.S. Patent Application Publication Number: US 2013/0090712 A1, hereinafter “Popovic”).
Regarding claim 1, Popovic teaches an electrical and magnetic tissue stimulation device comprising: 
a multi-source distribution circuit (e.g. Fig 5, 12 and 13); 
a decoupled output stage circuit (e.g. 502 Fig. 5) connected to the multi-source distribution circuit (e.g. 504 Fig 5) and to a control unit (e.g. 512 Fig 5); and 
the control unit (i.e. digital block/controller, e.g. 512 Fig 5) connected to the multi-source distribution circuit (e.g. 504 Fig 5) and to the decoupled output stage circuit (e.g. 502 Fig. 5); 
wherein the control unit (i.e. digital block/controller e.g. 512 Fig 5) generates the PE and Out outputs (e.g.  Control signal, Control Signals Fig. 5) to electrically and magnetically stimulate a tissue (e.g. Load Fig. 13). (Note: The claim does not recite any structural limitations regarding the multi-source distribution circuit, decoupled output stage circuit or the outputs and the limitation to electrically and magnetically stimulate the tissue is a result of the outputs and since Popovic teaches the limitations as recited and discussed above, the circuit as taught by Popovic electrically and magnetically stimulate the tissue).
Regarding claim 2, Popovic teaches the decoupled output stage circuit is connected to a transducer (e.g. [0015], [0098],[0099]).  
Regarding Claim 3, Popovic teaches the decoupled output stage circuit and the control unit are connected to an ADC (e.g. [0092]).  
Regarding Claim 4, Popovic teaches the multi-source distribution circuit is dual (Note: Since Popovic teaches the claimed limitation of a multi-source distribution circuit as claimed in claims 1 and 3, the claimed multi-source distribution circuit is dual as claimed). 
Regarding claim 5, Popovic teaches the multi-source distribution circuit comprises: 
a control unit (i.e. digital block or controller e.g. 1206 Fig. 12, [0095]) connected to a controlled switch circuit (e.g. Mms, Msr Fig. 13 are connected to switch signal generator 1316 Fig 13 in the digital block or controller) and to a source output selector (i.e. switched capacitor output circuit, e.g. 1204 Fig. 12, [0095]); 
the controlled switch circuit (e.g. Mms, Msr Fig. 13) is connected to a voltage regulator circuit (i.e. flyback converter e.g. 402 Fig. 4, [0077]) and to an impedance (e.g. Rm Fig. 13); 
the impedance (e.g. Rm Fig. 13) connected to the voltage regulator circuit (i.e. flyback converter e.g. 402 Fig. 4, [0077]) and to the controlled switch circuit (e.g. Mms, Msr Fig. 13); 
the voltage regulator circuit (i.e. flyback converter e.g. 402 Fig. 4, [0077]) is connected to a current limiter (i.e. buck converter e.g. 406 Fig.4, 1202 Fig. 12, [0077], [0095]); and 
the current limiter (i.e. buck converter e.g. 406 Fig.4, 1202 Fig. 12, [0077], [0095]) is connected to a capacitor (i.e. output capacitor e.g. Cout Fig. 12, [0100]), to a capacitor bank (i.e. C, 4C, Csw, 4Csw e.g.  Figs. 20-23, [0111]) and to the source output selector (i.e. switched capacitor output circuit, e.g. 1204 Fig. 12, [0095]); 
 wherein the control unit (i.e. digital block or controller e.g. 1206 Fig. 12) controls the controlled switch circuit (e.g. Mms, Msr Fig. 13) by means of a source control signal (e.g. Vbus Fig. 13) and controls the source output selector (i.e. switched capacitor output circuit, e.g. 1204 Fig. 12, [0095]) through an output control signal bus  (i.e. c3, c4, e.g. Fig. 12), the source output selector  (i.e. switched capacitor output circuit, e.g. 1204 Fig. 12, [0095]) connects or disconnects one or more capacitors from the capacitor bank (i.e. C, 4C, Csw, 4Csw e.g.  Figs. 20-23, [0111]).  
Regarding claim 10, Popovic teaches the decoupled output stage circuit comprises an amplification stage connected to an optical decoupling stage circuit (e.g. [0101],[0102]).  
Regarding claim 11, Popovic teaches that the control unit is connected to an I/O interface (e.g. Fig. 2, [0067]).  
Regarding claim 12, Popovic teaches that the control unit is connected to a signal generator (e.g. 204 Fig. 2, 302, 306 Fig. 3), and the signal generator (e.g. 204 Fig. 2, 302, 306 Fig. 3) is connected to the decoupled output stage circuit (e.g. Fig 5).  
Regarding claim 13, Popovic teaches the multi-source distribution circuit is dual (Note: Since Popovic teaches the claimed limitation of a multi-source distribution circuit as claimed in claims 1, 3 and 12, the claimed multi-source distribution circuit is dual as claimed). 
 Regarding claims 14 and 20, Popovic teaches the control unit (i.e. digital block/controller, e.g. 312 Fig. 3, 512 Fig 5) is connected to an output controller (i.e. microcontroller e.g. 314 Fig 3, Fig 5), the decoupled output stage circuit (e.g. Fig. 5)  is connected to the output controller (i.e. microcontroller e.g. 314 Fig 3, Fig 5); the output controller (i.e. microcontroller e.g. 314 Fig 3, Fig 5) is connected to an actuator interface, which generates the PE' and Out' signals (i.e.  pulsed signals are generated and delivered via electrodes, e.g. [0067]).  
Regarding claim 15, Popovic teaches a multi-source distribution circuit comprising: 
a control unit (i.e. digital block or controller e.g. 1206 Fig. 12, [0095]) connected to a source output selector (i.e. switched capacitor output circuit, e.g. 1204 Fig. 12, [0095]); 
a voltage regulator circuit (i.e. flyback converter e.g. 402 Fig. 4, [0077]) is connected to a current limiter (i.e. buck converter e.g. 406 Fig.4, 1202 Fig. 12, [0077], [0095]); and 
the current limiter (i.e. buck converter e.g. 406 Fig.4, 1202 Fig. 12, [0077], [0095]) is connected to a capacitor (i.e. output capacitor e.g. Cout Fig. 12, [0100]), to a capacitor bank (i.e. C, 4C, Csw, 4Csw e.g.  Figs. 20-23, [0111]) and to the source output selector (i.e. switched capacitor output circuit, e.g. 1204 Fig. 12, [0095]); 
ACTIVE.122767 181.01ATTORNEY DOCKET NO. 219818-0008-00-US-602260Application No.: NEWPage 8wherein the control unit (i.e. digital block or controller e.g. 1206 Fig. 12) controls the source output selector (i.e. switched capacitor output circuit, e.g. 1204 Fig. 12, [0095]) through an output control signal bus (i.e. c3, c4, e.g. Fig. 12); 
the source output selector connects (i.e. switched capacitor output circuit, e.g. 1204 Fig. 12, [0095]) or disconnects one or more capacitors from the capacitor bank (i.e. C, 4C, Csw, 4Csw e.g.  Figs. 20-23, [0111]).  
Regarding claim 16, Popovic teaches the computing unit (i.e. digital block or controller e.g. 1206 Fig. 12,1306 Fig. 13, [0095], [0096]) is connected to a controlled switch circuit (e.g. Mms, Msr Fig. 13 are connected to switch signal generator 1316 Fig 13 in the digital block or controller), the controlled switch circuit (e.g. Mms, Msr Fig. 13) is connected to the voltage regulator circuit (e.g. 1302 Fig. 13) and to an impedance (e.g. Rm Fig. 13), the impedance (e.g. Rm Fig. 13) is connected to the voltage regulator circuit (e.g. 1302 Fig. 13) and to the controlled switch circuit (e.g. Mms, Msr Fig. 13), wherein the control unit  (i.e. digital block or controller e.g. 1206 Fig. 12,1306 Fig. 13, [0095], [0096]) controls the controlled switch circuit  (e.g. Mms, Msr Fig. 13) by means of a source control signal (e.g. Vbus Fig. 13).  
Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



































Claims 6-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Popovic et al (U.S. Patent Application Publication Number: US 2013/0090712 A1, hereinafter “Popovic”).

Regarding claims 6 and 17, Popovic teaches the invention as claimed except for a second controlled switch circuit connected to a second voltage regulator circuit and to a second impedance; ACTIVE.122767 181.01ATTORNEY DOCKET NO. 219818-0008-00-US-602260Application No.: NEWPage 5 the second impedance connected to the second voltage regulator circuit and to the second controlled switch circuit; the second voltage regulator circuit is connected to a second current limiter; and the second current limiter is connected to a second capacitor, to a second capacitor bank and to the source output selector; wherein the control unit controls the opening and closing of the second controlled switch circuit through the source control signal and controls the second source output selector through the output control signal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to further comprise a second controlled switch circuit connected to a second voltage regulator circuit and to a second impedance, ACTIVE.122767 181.01ATTORNEY DOCKET NO. 219818-0008-00-US-602260Application No.: NEWPage 5 the second impedance connected to the second voltage regulator circuit and to the second controlled switch circuit, the second voltage regulator circuit being connected to a second current limiter, and the second current limiter being connected to a second capacitor, to a second capacitor bank and to the source output selector and wherein the control unit controls the opening and closing of the second controlled switch circuit through the source control signal and controls the second source output selector through the output control signal since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis paper Co. vs. Bemis Co., 193 USPQ 8.
Regarding claims 7 and 18, Popovic teaches the invention as claimed except for a third source output selector connected to the first current limiter and to the first voltage regulator; and a fourth source output selector connected to the second current limiter and the second voltage regulator; the third source output selector and the fourth source output selector connected to the control unit.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further comprise a third source output selector connected to the first current limiter and to the first voltage regulator and a fourth source output selector connected to the second current limiter and the second voltage regulator and the third source output selector and the fourth source output selector connected to the control unit since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis paper Co. vs. Bemis Co., 193 USPQ 8.
Regarding claim 8, Popovic teaches the multi-source distribution circuit (e.g. Fig 5, 12 and 13) comprises:  ACTIVE.122767 181.01ATTORNEY DOCKET NO. 219818-0008-00-US-602260
Application No.: NEWPage 6	a first controlled switch circuit (e.g. Mms, Msr Fig. 13 are connected to switch signal generator 1316 Fig 13 in the digital block or controller) connected to a high source control signal (i.e. Vbus Fig. 13), a first high protection impedance (e.g. Rm Fig. 13), a second high protection impedance (e.g. L Fig. 13), a positive voltage regulator circuit (i.e. flyback converter e.g. 402 Fig. 4,1302 Fig. 13, [0077]), and a positive current limiting circuit (i.e. buck converter e.g. 406 Fig.4, 1202 Fig. 12, [0077], [0095]) are connected to the output of the first controlled switch circuit (e.g. Mms, Msr Fig. 13); 
the positive current limiter circuit (e.g. 406 Fig.4, 1202 Fig. 12) connected to a first capacitor (i.e. output capacitor e.g. Cout Fig. 12, [0100]); 
the first capacitor (i.e. output capacitor e.g. Cout Fig. 12, [0100]) connected to a first source output selector (i.e. switched capacitor output circuit, e.g. 1204 Fig. 12, [0095]) and to a first capacitor bank (i.e. C, 4C, Csw, 4Csw e.g.  Figs. 20-23, [0111]).
 Popovic does not specifically teach  a second controlled switch circuit connected to a low source control signal , a first low protection impedance, a second low protection impedance, a negative voltage regulator circuit , and a negative current limiting circuit are connected to the output of the second controlled switch circuit; the positive current limiter circuit connected to a second capacitor ; and the second capacitor connected to a second source output selector and to a second capacitor bank.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to further comprise a second controlled switch circuit connected to a low source control signal , a first low protection impedance, a second low protection impedance, a negative voltage regulator circuit , and a negative current limiting circuit are connected to the output of the second controlled switch circuit; the positive current limiter circuit connected to a second capacitor and the second capacitor connected to a second source output selector and to a second capacitor bank since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis paper Co. vs. Bemis Co., 193 USPQ 8.
While no prior art rejection is applied for claims 9 and 19, they are not indicated as allowable due to the rejections under 35.U.S.C. 112 which raise questions as to what is being claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792